DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s communication, terminal disclaimer, filed on 2/23/2021.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/23/2021 considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance “ prior art neither teach nor suggust a wafer processing method of processing a back surface of a wafer having a plurality of devices formed on a front surface of the wafer, the plurality of devices being individually partitioned by a plurality of crossing division lines formed on the front surface of the wafer, the method comprising:
a wafer providing step of providing the wafer by placing either of a polyolefin sheet or a polyester sheet each of which has a size equal to or larger than that of the wafer, on a flat upper surface of a support table and positioning the front surface of the wafer on an upper surface of the sheet;   a sheet thermocompression bonding step of evacuating an enclosing environment in which the wafer is provided through the sheet on the support table, heating the sheet, pressing the wafer to pressure-bond the wafer to the sheet, thereby forming a raised portion by which an outer circumference of the wafer is surrounded, after carrying out the wafer providing step; a back surface processing step of processing the back surface of the wafer after carrying out the sheet thermocompression bonding step; and

a peeling step of peeling off the wafer from the sheet, after carrying out the back surface processing step”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Though Kamochi et al (US 201701918176) substantially teach all claimed process steps, but do not teach  the method including process steps of “a sheet thermocompression bonding step of evacuating an enclosing environment in which the wafer is provided through the sheet on the support table, heating the sheet, pressing the wafer to pressure-bond the wafer to the sheet, thereby forming a raised portion by which an outer circumference of the wafer is surrounded, after carrying out the wafer providing step;”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8 am to 4.30 pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816